Order, Supreme Court, New York County (Bernard J. Fried, J.), entered December 27, 2006, which, upon reargument, adhered to a prior order, same court and Justice, entered August 11, 2006, granting the motion of defendant The Robert Plan (TRP) Corporation for a preliminary injunction compelling plaintiff AIU Insurance Company (AIU) to give it access to certain claims and actuarial information, unanimously affirmed, with costs. Appeal from the August 11, 2006 order unanimously dismissed, without costs, as superseded by the appeal from the December 27, 2006 order.
The court properly determined that TRP demonstrated that it was entitled to injunctive relief and compelled AIU to provide TRP with access to the information being sought. The relevant agreement between the parties is clear that TRP was to have *356access to the data that pertained to policies it had administered even after termination of the agreement, and the court appropriately declined to adopt the interpretation of the agreement set forth by AIU because such an interpretation would strain the language of the contract beyond its reasonable and ordinary meaning (Consolidated Edison Co. of N.Y. v United Coastal Ins. Co., 216 AD2d 137 [1995], lv denied 87 NY2d 808 [1996]). TRP also established that it would be irreparably harmed if not provided with the information, which was critical to its business, and in light of the difficulty and uncertainty in calculating the future damages it would suffer as a result of AIU’s breach of the agreement (see Pfizer Inc. v PCS Health Sys., 234 AD2d 18 [1996]). A balancing of the equities, as well as the need to preserve the status quo between the parties, further warrants the relief granted by the court. Concur—Mazzarelli, J.P., Saxe, Sullivan, Catterson and Kavanagh, JJ. [See 14 Misc 3d 1216(A), 2006 NY Slip Op 52536(U).]